     Case 2:19-cv-00688-TLN-EFB Document 39 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR CARR,                                       No. 2:19-cv-00688-TLN-EFB
12                         Plaintiff,
13           v.                                          ORDER
14    A. BALAJI, et al.,
15                         Defendants.
16

17          Plaintiff Arthur Carr (“Plaintiff”), a state prisoner proceeding pro se, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 22, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 34.) Plaintiff has

23   not filed objections to the findings and recommendations.

24          The court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations filed February 22, 2021 (ECF No. 34), are

28                ADOPTED IN FULL; and
                                                        1
     Case 2:19-cv-00688-TLN-EFB Document 39 Filed 04/07/21 Page 2 of 2


 1          2. Plaintiff’s claims against Defendants Church, Gates, Singh, and Recarey are
 2   DISMISSED without prejudice and the action will proceed on the claims identified in the
 3   Findings and Recommendations (ECF No. 34).
 4          IT IS SO ORDERED.
 5   DATED: April 6, 2021
 6

 7

 8                                                 Troy L. Nunley
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
